
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7


CONCEPTUS, INC.

FIFTH AMENDED AND RESTATED
2001 EQUITY INCENTIVE PLAN


2001 Equity Incentive Plan
Adopted by the Board: March 21, 2001
Approved by Stockholders: May 16, 2001

Amended and Restated Equity Incentive Plan
Adopted by the Board: March 2002
Approved by Stockholders: May 30, 2002

Second Amended and Restated Equity Incentive Plan
Adopted by the Board: April 2003
Approved by Stockholders: June 10, 2003

Third Amended and Restated Equity Incentive Plan
Adopted by the Board: March 2004
Approved by Stockholders: April 19, 2004

Fourth Amended and Restated Equity Incentive Plan
Adopted by the Board: November 30, 2004

Fifth Amended and Restated Equity Incentive Plan
Adopted by the Board: January 5, 2005

Sixth Amended and Restated Equity Incentive Plan
Adopted by the Board: December 16, 2005

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

1.   PURPOSES OF THE PLAN   1
2.
 
DEFINITIONS
 
1
3.
 
STOCK SUBJECT TO THE PLAN
 
3
4.
 
ADMINISTRATION OF THE PLAN
 
4
5.
 
ELIGIBILITY
 
5
6.
 
LIMITATIONS
 
5
7.
 
TERM OF PLAN
 
6
8.
 
TERM OF AWARDS
 
6
9.
 
OPTION EXERCISE PRICE AND CONSIDERATION
 
6
10.
 
EXERCISE OF OPTION
 
6
11.
 
NON-TRANSFERABILITY OF OPTIONS AND STOCK PURCHASE RIGHTS
 
9
12.
 
GRANTING OF AWARDS TO INDEPENDENT DIRECTORS
 
9
13.
 
TERMS OF AWARDS GRANTED TO INDEPENDENT DIRECTORS
 
9
14.
 
STOCK PURCHASE RIGHTS
 
10
15.
 
RESTRICTED STOCK UNITS
 
11
16.
 
STOCK APPRECIATION RIGHTS
 
11
17.
 
OTHER AWARDS
 
13
18.
 
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION, MERGER OR ASSET SALE
 
14
19.
 
TIME OF GRANTING AWARDS
 
15
20.
 
AMENDMENT AND TERMINATION OF THE PLAN
 
16
21.
 
STOCKHOLDER APPROVAL
 
16
22.
 
INABILITY TO OBTAIN AUTHORITY
 
17
23.
 
RESERVATION OF SHARES
 
17
24.
 
INVESTMENT INTENT
 
17
25.
 
GOVERNING LAW
 
17

i

--------------------------------------------------------------------------------






CONCEPTUS, INC.

FIFTH AMENDED AND RESTATED 2001 EQUITY INCENTIVE PLAN


        1.     Purposes of the Plan.    The purposes of the Conceptus, Inc.
Fifth Amended and Restated 2001 Equity Incentive Plan are to attract and retain
the best available personnel for positions of substantial responsibility, to
provide additional incentive to Employees, Directors and Consultants and to
promote the success of the Company's business. Options granted under the Plan
may be Incentive Stock Options or Non-Qualified Stock Options, as determined by
the Administrator at the time of grant. Other Awards may also be granted under
the Plan.

        2.     Definitions.    As used herein, the following definitions shall
apply:

        (a)   "Acquisition" means (i) any consolidation or merger of the Company
with or into any other corporation or other entity or person in which the
stockholders of the Company prior to such consolidation or merger own less than
fifty percent (50%) of the Company's voting power immediately after such
consolidation or merger, excluding any consolidation or merger effected
exclusively to change the domicile of the Company; or (ii) a sale of all or
substantially all of the assets of the Company.

        (b)   "Administrator" means the Board or the Committee responsible for
conducting the general administration of the Plan, as applicable, in accordance
with Section 4 hereof.

        (c)   "Applicable Laws" means the requirements relating to the
administration of stock option plans under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Options or Stock Purchase Rights are
granted under the Plan.

        (d)   "Award" shall mean an Option, a Restricted Stock award, a Stock
Appreciation Right award, a Performance Share award, a Dividend Equivalents
award, a Stock Payment award, a Stock Purchase Right or a Restricted Stock Unit
award granted to an eligible individual under the Plan.

        (e)   "Award Agreement" means any written agreement, contract, or other
instrument or document evidencing an Award.

        (f)    "Board" means the Board of Directors of the Company.

        (g)   "Code" means the Internal Revenue Code of 1986, as amended, or any
successor statute or statutes thereto. Reference to any particular Code section
shall include any successor section.

        (h)   "Committee" means a committee appointed by the Board in accordance
with Section 4 hereof.

        (i)    "Common Stock" means the Common Stock of the Company, par value
$0.003 per share.

        (j)    "Company" means Conceptus, Inc., a Delaware corporation.

        (k)   "Consultant" means any consultant or adviser if: (i) the
consultant or adviser renders bona fide services to the Company or any Parent or
Subsidiary of the Company; (ii) the services rendered by the consultant or
adviser are not in connection with the offer or sale of securities in a
capital-raising transaction and do not directly or indirectly promote or
maintain a market for the Company's securities; and (iii) the consultant or
adviser is a natural person who has contracted directly with the Company or any
Parent or Subsidiary of the Company to render such services.

        (l)    "Director" means a member of the Board.

1

--------------------------------------------------------------------------------






        (m)  "Employee" means any person, including an Officer or Director, who
is an employee (as defined in accordance with Section 3401(c) of the Code) of
the Company or any Parent or Subsidiary of the Company. A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety (90) days, unless reemployment
upon expiration of such leave is guaranteed by statute or contract. Neither
service as a Director nor payment of a director's fee by the Company shall be
sufficient, by itself, to constitute "employment" by the Company.

        (n)   "Exchange Act" means the Securities Exchange Act of 1934, as
amended, or any successor statute or statutes thereto. Reference to any
particular Exchange Act section shall include any successor section.

        (o)   "Fair Market Value" means, as of any date, the value of a share of
Common Stock determined as follows:

        (i)    If the Common Stock is listed on any established stock exchange
or a national market system, including, without limitation, the Nasdaq National
Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market
Value shall be the closing sales price for a share of such stock (or the closing
bid, if no sales were reported) as quoted on such exchange or system on the day
of determination (or the most recent day on which sales were reported if none
were reported on such date), as reported in The Wall Street Journal or such
other source as the Administrator deems reliable;

        (ii)   If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, its Fair Market Value
shall be the mean between the high bid and low asked prices for a share of the
Common Stock on the day of determination (or the most recent day on which bid
and asked prices were reported if none were reported on such date); or

        (iii)  In the absence of an established market for the Common Stock, the
Fair Market Value thereof shall be determined in good faith by the
Administrator.

        (p)   "Holder" means a person who has been granted or awarded an Award
or who holds Shares acquired pursuant to the exercise of an Award.

        (q)   "Incentive Stock Option" means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and which
is designated as an Incentive Stock Option by the Administrator.

        (r)   "Independent Director" means a Director who is not an Employee of
the Company.

        (s)   "Non-Qualified Stock Option" means an Option (or portion thereof)
that is not designated as an Incentive Stock Option by the Administrator, or
which is designated as an Incentive Stock Option by the Administrator but fails
to qualify as an incentive stock option within the meaning of Section 422 of the
Code.

        (t)    "Officer" means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

        (u)   "Option" means a stock option granted pursuant to the Plan.

        (v)   "Option Agreement" means a written agreement between the Company
and a Holder evidencing the terms and conditions of an individual Option grant.
The Option Agreement is subject to the terms and conditions of the Plan.

2

--------------------------------------------------------------------------------






        (w)  "Parent" means any corporation, whether now or hereafter existing
(other than the Company), in an unbroken chain of corporations ending with the
Company if each of the corporations other than the last corporation in the
unbroken chain owns stock possessing more than fifty percent of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

        (x)   "Performance Share" means a right granted to a Holder pursuant to
Section 17, to receive cash, Stock, or other Awards, the payment of which is
contingent upon achieving certain performance goals established by the
Committee.

        (y)   "Plan" means the Conceptus, Inc. Fifth Amended and Restated 2001
Equity Incentive Plan.

        (z)   "Restricted Stock" means Shares (i) acquired pursuant to the
exercise of an unvested Option in accordance with Section 10(h) below or
pursuant to a Stock Purchase Right granted under Section 14 below or (ii) issued
to Independent Directors pursuant to Section 12 below.

        (aa) "Restricted Stock Unit" means a right to receive a specified number
of shares of Common Stock during specified time periods pursuant to Section 15.

        (bb) "Rule 16b-3" means that certain Rule 16b-3 under the Exchange Act,
as such Rule may be amended from time to time.

        (cc) "Securities Act" means the Securities Act of 1933, as amended, or
any successor statute or statutes thereto. Reference to any particular
Securities Act section shall include any successor section.

        (dd) "Service Provider" means an Employee, Director or Consultant.

        (ee) "Share" means a share of Common Stock, as adjusted in accordance
with Section 18 below.

        (ff)  "Stock Appreciation Right" or "SAR" means a right granted pursuant
to Section 16 to receive a payment equal to the excess of the Fair Market Value
of a specified number of shares of Common Stock on the date the SAR is exercised
over the Fair Market Value on the date the SAR was granted as set forth in the
applicable Award Agreement.

        (gg) "Stock Payment" means (a) a payment in the form of Shares, or
(b) an option or other right to purchase Shares, as part of any bonus, deferred
compensation or other arrangement, made in lieu of all or any portion of the
compensation, granted pursuant to Section 17.

        (hh) "Stock Purchase Right" means a right to purchase Common Stock
pursuant to Section 14 below.

        (ii)   "Subsidiary" means any corporation, whether now or hereafter
existing (other than the Company), in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing more than fifty percent
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

        3.     Stock Subject to the Plan.    Subject to the provisions of
Section 15 of the Plan, the shares of stock subject to Awards shall be Common
Stock, initially shares of the Company's Common Stock, par value $0.003 per
share. Subject to the provisions of Section 15 of the Plan, the maximum
aggregate number of Shares which may be issued upon exercise of Options or Stock
Purchase Rights or issued in the form of Restricted Stock is 2,500,000 Shares.
Shares issued pursuant to an Award may be authorized but unissued, or reacquired
Common Stock. If an Option or Stock Purchase Right expires or becomes
unexercisable without having been exercised in full, the unpurchased Shares
which were

3

--------------------------------------------------------------------------------



subject thereto shall become available for future grant or sale under the Plan
(unless the Plan has terminated). Shares which are delivered by the Holder or
withheld by the Company upon the exercise of an Option or Stock Purchase Rights
under the Plan, in payment of the exercise price thereof or tax withholding
thereon, may again be optioned, granted or awarded hereunder, subject to the
limitations of this Section 3. If Shares of Restricted Stock are repurchased by
the Company at their original purchase price, if any, such Shares shall become
available for future grant under the Plan. Notwithstanding the provisions of
this Section 3, no Shares may again be optioned, granted or awarded if such
action would cause an Incentive Stock Option to fail to qualify as an Incentive
Stock Option under Section 422 of the Code.

        4.     Administration of the Plan.

        (a)   Administrator.    Either the Board or a Committee of the Board
delegated administrative authority hereunder shall administer the Plan and, in
the case of a Committee, the Committee shall consist solely of two or more
Independent Directors each of whom is both an "outside director," within the
meaning of Section 162(m) of the Code, and a "non-employee director" within the
meaning of Rule 16b-3. Within the scope of such authority, the Board or the
Committee may (i) delegate to a committee of one or more members of the Board
who are not Independent Directors the authority to grant awards under the Plan
to eligible persons who are either (1) not then "covered employees," within the
meaning of Section 162(m) of the Code and are not expected to be "covered
employees" at the time of recognition of income resulting from such award or
(2) not persons with respect to whom the Company wishes to comply with
Section 162(m) of the Code and/or (ii) delegate to a committee of one or more
members of the Board who are not "non-employee directors," within the meaning of
Rule 16b-3, the authority to grant awards under the Plan to eligible persons who
are not then subject to Section 16 of the Exchange Act. The Board may abolish
the Committee at any time and revest in the Board the administration of the
Plan. Appointment of Committee members shall be effective upon acceptance of
appointment. Committee members may resign at any time by delivering written
notice to the Board. Vacancies in the Committee may be filled only by the Board.

        (b)   Powers of the Administrator.    Subject to the provisions of the
Plan and the specific duties delegated by the Board to such Committee, and
subject to the approval of any relevant authorities, the Administrator shall
have the authority in its sole discretion:

        (i)    to determine the Fair Market Value;

        (ii)   to select the Service Providers to whom Awards may from time to
time be granted hereunder;

        (iii)  to determine the number of Shares to be covered by each such
Award granted hereunder;

        (iv)  to approve forms of agreement for use under the Plan;

        (v)   to determine the terms and conditions of any Award granted
hereunder (such terms and conditions include, but are not limited to, the
exercise price, the time or times when Awards may vest or be exercised (which
may be based on performance criteria), any vesting acceleration or waiver of
forfeiture restrictions, and any restriction or limitation regarding any Award
or the Common Stock relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine);

        (vi)  to determine whether to offer to buyout a previously granted
Option as provided in subsection 10(i) and to determine the terms and conditions
of such offer and buyout (including whether payment is to be made in cash or
Shares);

4

--------------------------------------------------------------------------------






        (vii) to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans established for
the purpose of qualifying for preferred tax treatment under foreign tax laws;

        (viii)   to allow Holders to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued pursuant to
an Award that number of Shares having a Fair Market Value equal to the minimum
amount required to be withheld based on the statutory withholding rates for
federal and state tax purposes that apply to supplemental taxable income. The
Fair Market Value of the Shares to be withheld shall be determined on the date
that the amount of tax to be withheld is to be determined. All elections by
Holders to have Shares withheld for this purpose shall be made in such form and
under such conditions as the Administrator may deem necessary or advisable;

        (ix)  to amend the Plan or any Award granted under the Plan as provided
in Section 21; and

        (x)   to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan and to exercise such powers and perform such acts as the
Administrator deems necessary or desirable to promote the best interests of the
Company which are not in conflict with the provisions of the Plan.

        (c)   Effect of Administrator's Decision.    All decisions,
determinations and interpretations of the Administrator shall be final and
binding on all Holders.

        5.     Eligibility.    Awards other than Incentive Stock Options may be
granted to Service Providers. Incentive Stock Options may be granted only to
Employees. If otherwise eligible, an Employee or Consultant who has been granted
an Award may be granted additional Awards. Each Independent Director shall be
eligible to be granted Restricted Stock and Options at the times and in the
manner set forth in Section 12.

        6.     Limitations.

        (a)   Each Option shall be designated by the Administrator in the Option
Agreement as either an Incentive Stock Option or a Non-Qualified Stock Option.
However, notwithstanding such designations, to the extent that the aggregate
Fair Market Value of Shares subject to a Holder's Incentive Stock Options and
other incentive stock options granted by the Company, any Parent or Subsidiary,
which become exercisable for the first time during any calendar year (under all
plans of the Company or any Parent or Subsidiary) exceeds $100,000, such excess
Options or other options shall be treated as Non-Qualified Stock Options.

        For purposes of this Section 6(a), Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares shall be determined as of the time of grant.

        (b)   Neither the Plan nor any Award shall confer upon a Holder any
right with respect to continuing the Holder's employment or consulting
relationship with the Company, nor shall they interfere in any way with the
Holder's right or the Company's right to terminate such employment or consulting
relationship at any time, with or without cause.

        (c)   The maximum number of shares of Common Stock with respect to one
or more Awards that may be granted to any one Service Provider during a calendar
year shall be 800,000. The foregoing limitation shall be adjusted
proportionately in connection with any change in the Company's capitalization as
described in Section 18. For purposes of this Section 6(c), if an Option is
canceled in the same calendar year it was granted (other than in connection with
a transaction described in Section 18), the canceled Option will be counted
against the limit set forth in this

5

--------------------------------------------------------------------------------






Section 6(c). For this purpose, if the exercise price of an Option is reduced,
the transaction shall be treated as a cancellation of the Option and the grant
of a new Option.

        7.     Term of Plan.    The Plan became effective upon its initial
adoption by the Board on March 21, 2001 and shall continue in effect until it is
terminated under Section 21 of the Plan. No Awards may be issued under the Plan
after March 21, 2011, the tenth (10th) anniversary of the date upon which the
Plan was initially adopted by the Board.

        8.     Term of Awards.    The term of each Award shall be stated in the
Award Agreement; provided, however, that the term shall be no more than ten
(10) years from the date of grant thereof. In the case of an Incentive Stock
Option granted to a Holder who, at the time the Option is granted, owns (or is
treated as owning under Code Section 424) stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Parent or Subsidiary, the term of the Option shall be five (5) years from the
date of grant or such shorter term as may be provided in the Option Agreement.

        9.     Option Exercise Price and Consideration.

        (a)   Except as provided in Section 13, the per share exercise price for
the Shares to be issued upon exercise of an Option shall be such price as is
determined by the Administrator, but shall be subject to the following:

        (i)    In the case of an Incentive Stock Option

        (A)  granted to an Employee who, at the time of grant of such Option,
owns (or is treated as owning under Code Section 424) stock representing more
than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the per Share exercise price shall be no
less than one hundred ten percent (110%) of the Fair Market Value per Share on
the date of grant.

        (B)  granted to any other Employee, the per Share exercise price shall
be no less than one hundred percent (100%) of the Fair Market Value per Share on
the date of grant.

        (b)   The consideration to be paid for the Shares to be issued upon
exercise of an Option, including the method of payment, shall be determined by
the Administrator. Such consideration may consist of (1) cash, (2) check,
(3) with the consent of the Administrator, a full recourse promissory note
bearing interest (at a market rate of interest determined as of the date of
exercise) and payable upon such terms as may be prescribed by the Administrator,
(4) with the consent of the Administrator, other Shares which (x) in the case of
Shares acquired from the Company, have been owned by the Holder for more than
six (6) months on the date of surrender, and (y) have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which such Option shall be exercised, (5) with the consent of the Administrator,
surrendered Shares then issuable upon exercise of the Option having a Fair
Market Value on the date of exercise equal to the aggregate exercise price of
the Option or exercised portion thereof, (6) property of any kind which
constitutes good and valuable consideration, (7) with the consent of the
Administrator, delivery of a notice that the Holder has placed a market sell
order with a broker with respect to Shares then issuable upon exercise of the
Options and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the Option exercise
price, provided, that payment of such proceeds is then made to the Company upon
settlement of such sale, or (8) with the consent of the Administrator, any
combination of the foregoing methods of payment.

        10.   Exercise of Option; Vesting; Fractional Exercises.    Except as
provided in Section 13, Options granted hereunder shall be vested and
exercisable according to the terms hereof at such times and

6

--------------------------------------------------------------------------------



under such conditions as determined by the Administrator and set forth in the
Option Agreement. An Option may not be exercised for a fraction of a Share.

        (a)   All Options shall be subject to such additional terms and
conditions as determined by the Administrator and shall be evidenced by a
written Option Agreement. In the event that the exercise price of an Option is
intended to be below the Fair Market Value per Share on the date of grant, such
Option Agreement may also include limitations regarding the exercise of such
Option and may provide that such exercise is subject to certain terms and
restrictions, including but not limited to, an election, by specified date, of
the Holder, regarding such Option, to the extent such terms and restrictions are
required so as not cause the Option or the shares of Common Stock issuable
pursuant to the exercise of such Option to be includable in the gross income of
the Holder under Section 409A of the Code prior to such times or occurrence of
such events, as permitted by the Code and the regulations and other guidance
thereunder (including, without limitation, Section 409A of the Code, and the
regulations and other guidance issued by the Secretary of the Treasury
thereunder).

        (b)   Deliveries upon Exercise.    All or a portion of an exercisable
Option shall be deemed exercised upon delivery of all of the following to the
Secretary of the Company or his or her office:

        (i)    A written or electronic notice complying with the applicable
rules established by the Administrator stating that the Option, or a portion
thereof, is exercised. The notice shall be signed by the Holder or other person
then entitled to exercise the Option or such portion of the Option;

        (ii)   Such representations and documents as the Administrator, in its
sole discretion, deems necessary or advisable to effect compliance with
Applicable Laws. The Administrator may, in its sole discretion, also take
whatever additional actions it deems appropriate to effect such compliance,
including, without limitation, placing legends on share certificates and issuing
stop transfer notices to agents and registrars;

        (iii)  Upon the exercise of all or a portion of an unvested Option
pursuant to Section 10(h), a Restricted Stock purchase agreement in a form
determined by the Administrator and signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option; and

        (iv)  In the event that the Option shall be exercised pursuant to
Section 10(f) by any person or persons other than the Holder, appropriate proof
of the right of such person or persons to exercise the Option.

        (c)   Conditions to Delivery of Share Certificates.    The Company shall
not be required to issue or deliver any certificate or certificates for Shares
purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:

        (i)    The admission of such Shares to listing on all stock exchanges on
which such class of stock is then listed;

        (ii)   The completion of any registration or other qualification of such
Shares under any state or federal law, or under the rulings or regulations of
the Securities and Exchange Commission or any other governmental regulatory body
which the Administrator shall, in its sole discretion, deem necessary or
advisable;

        (iii)  The obtaining of any approval or other clearance from any state
or federal governmental agency which the Administrator shall, in its sole
discretion, determine to be necessary or advisable;

7

--------------------------------------------------------------------------------






        (iv)  The lapse of such reasonable period of time following the exercise
of the Option as the Administrator may establish from time to time for reasons
of administrative convenience; and

        (v)   The receipt by the Company of full payment for such Shares,
including payment of any applicable withholding tax, which in the sole
discretion of the Administrator may be in the form of consideration used by the
Holder to pay for such Shares under Section 9(b).

        (d)   Termination of Relationship as a Service Provider.    If a Holder
ceases to be a Service Provider other than by reason of the Holder's disability
or death, such Holder may exercise his or her Option within such period of time
as is specified in the Option Agreement to the extent that the Option is vested
on the date of termination. In the absence of a specified time in the Option
Agreement, the Option shall remain exercisable for three (3) months following
the Holder's termination. If, on the date of termination, the Holder is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option immediately cease to be issuable under the Option and
shall again become available for issuance under the Plan. If, after termination,
the Holder does not exercise his or her Option within the time period specified
herein, the Option shall terminate, and the Shares covered by such Option shall
again become available for issuance under the Plan.

        (e)   Disability of Holder.    If a Holder ceases to be a Service
Provider as a result of the Holder's disability, the Holder may exercise his or
her Option within such period of time as is specified in the Option Agreement to
the extent the Option is vested on the date of termination. In the absence of a
specified time in the Option Agreement, the Option shall remain exercisable for
twelve (12) months following the Holder's termination. If such disability is not
a "disability" as such term is defined in Section 22(e)(3) of the Code, in the
case of an Incentive Stock Option such Incentive Stock Option shall
automatically cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Non-Qualified Stock Option from and after the day
which is three (3) months and one (1) day following such termination. If, on the
date of termination, the Holder is not vested as to his or her entire Option,
the Shares covered by the unvested portion of the Option shall immediately cease
to be issuable under the Option and shall again become available for issuance
under the Plan. If, after termination, the Holder does not exercise his or her
Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall again become available for issuance under
the Plan.

        (f)    Death of Holder.    If a Holder dies while a Service Provider,
the Option may be exercised within such period of time as is specified in the
Option Agreement, by the Holder's estate or by a person who acquires the right
to exercise the Option by bequest or inheritance, but only to the extent that
the Option is vested on the date of death. In the absence of a specified time in
the Option Agreement, the Option shall remain exercisable for twelve (12) months
following the Holder's termination. If, at the time of death, the Holder is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall immediately cease to be issuable under the Option
and shall again become available for issuance under the Plan. The Option may be
exercised by the executor or administrator of the Holder's estate or, if none,
by the person(s) entitled to exercise the Option under the Holder's will or the
laws of descent or distribution. If the Option is not so exercised within the
time specified herein, the Option shall terminate, and the Shares covered by
such Option shall again become available for issuance under the Plan.

8

--------------------------------------------------------------------------------





        (g)   Regulatory Extension.    A Holder's Option Agreement may provide
that if the exercise of the Option following the termination of the Holder's
status as a Service Provider (other than upon the Holder's death or Disability)
would be prohibited at any time solely because the issuance of shares would
violate the registration requirements under the Securities Act, then the Option
shall terminate on the earlier of (i) the expiration of the term of the Option
set forth in Section 8 or (ii) the expiration of a period of three (3) months
after the termination of the Holder's status as a Service Provider during which
the exercise of the Option would not be in violation of such registration
requirements.

        (h)   Early Exercisability.    The Administrator may provide in the
terms of a Holder's Option Agreement that the Holder may, at any time before the
Holder's status as a Service Provider terminates, exercise the Option in whole
or in part prior to the full vesting of the Option; provided, however, that
Shares acquired upon exercise of an Option which has not fully vested may be
subject to any forfeiture, transfer or other restrictions as the Administrator
may determine in its sole discretion.

        (i)    Buyout Provisions.    Subject to the provisions of Section 18(d),
the Administrator may at any time offer to buyout for a payment in cash or
Shares, an Option previously granted, based on such terms and conditions as the
Administrator shall establish and communicate to the Holder at the time that
such offer is made.

        11.   Non-Transferability of Options and Stock Purchase
Rights.    Options and Stock Purchase Rights may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Holder, only by the Holder.

        12.   Granting of Awards to Independent Directors.    During the term of
the Plan, (i) a person who is initially elected to the Board as an Independent
Director automatically shall be granted on the date of such initial election
(A) an Option to purchase twenty thousand (20,000) shares of Common Stock
(subject to adjustment as provided in Section 18) ("Initial Option") and
(B) five-thousand (5,000) shares of Restricted Stock (subject to adjustment as
provided in Section 18) ("Initial Restricted Stock Grant"), and (ii) each person
who is an Independent Director immediately following an annual meeting of
stockholders (provided that, on such date, he or she shall have served on the
Board for at least six (6) months prior to the date of such annual meeting)
automatically shall be granted on the date of such annual meeting (A) an Option
to purchase five thousand (5,000) shares of Common Stock (subject to adjustment
as provided in Section 18) ("Subsequent Option") and (B) one thousand six
hundred seventy (1,670) shares of Restricted Stock (subject to adjustment as
provided in Section 18) ("Subsequent Restricted Stock Grant"). Members of the
Board who are employees of the Company who subsequently retire from the Company
and remain on the Board will not receive an Initial Option grant or Initial
Restricted Stock Grant pursuant to clause (i) of the preceding sentence, but to
the extent that they are otherwise eligible, will receive, after retirement from
employment with the Company, Subsequent Options and Subsequent Restricted Stock
Grants as described in clause (ii) of the preceding sentence (with the date of
retirement being deemed to be his or her date of initial election to the Board).

        13.   Terms of Awards Granted to Independent Directors.

        (a)   Options.    The per Share price of each Option granted to an
Independent Director shall equal one-hundred percent (100%) of the Fair Market
Value of a share of Common Stock on the date the Option is granted. Initial
Options (as defined in Section 12) granted to Independent Directors shall vest
and become exercisable as follows: twenty-five percent (25%) of the shares
subject to each Initial Option shall vest on the one year anniversary of the
date of the Initial Option grant and one forty-eighth (1/48th) of the shares
subject to each Initial Option (rounded down to the next whole number of shares)
shall vest on the first day of each full month thereafter,

9

--------------------------------------------------------------------------------



such that each Initial Option shall be one-hundred percent (100%) vested on the
on the first day of the forty-eighth (48th) month following its date of grant.
Subsequent Options (as defined in Section 12) granted to Independent Directors
shall vest and become exercisable as follows: one twelfth (1/12th) of the shares
subject to each Subsequent Option (rounded down to the next whole number of
shares) shall vest on each monthly anniversary of the date of the Subsequent
Option grant, such that each Subsequent Option shall be one-hundred percent
(100%) vested on the one year anniversary of its date of grant. Subject to
Section 10, the term of each Option granted to an Independent Director shall be
ten (10) years from the date the Option is granted. No portion of an Option
which is unexercisable at the time of an Independent Director's termination of
membership on the Board shall thereafter become exercisable.

        (b)   Restricted Stock.    The Initial Restricted Stock Grant and
Subsequent Restricted Stock Grant shall be pursuant to the terms of a restricted
stock agreement, which shall grant the Company the right to repurchase Shares
issued pursuant to the Initial Restricted Stock Grant and Subsequent Restricted
Stock Grant upon the termination of the director's status as a Director for any
reason (including death or disability). The purchase price for Shares
repurchased by the Company pursuant to such repurchase right shall be at par
value of the Shares, and the repurchase right shall lapse as to 1/3 of the
Shares subject to the Initial Restricted Stock Grant or Subsequent Restricted
Stock Grant, as applicable, on each annual anniversary of the date of grant,
until such time as the repurchase right shall lapse on the third anniversary of
the date of grant. The Restricted Stock agreement shall contain such other
terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion. The Director shall have
rights equivalent to those of a shareholder and shall be a shareholder when his
or her Initial Restricted Stock Grant or Subsequent Restricted Stock Grant, as
applicable, is entered upon the records of the duly authorized transfer agent of
the Company.

        14.   Stock Purchase Rights.

        (a)   Rights to Purchase.    Stock Purchase Rights may be issued either
alone, in addition to, or in tandem with Options granted under the Plan and/or
cash awards made outside of the Plan. After the Administrator determines that it
will offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing of the terms, conditions and restrictions related to the offer,
including the number of Shares that such person shall be entitled to purchase,
the price to be paid, if any, and the time within which such person must accept
such offer. The offer shall be accepted by execution of a Restricted Stock
purchase agreement in the form determined by the Administrator.

        (b)   Repurchase Right.    Unless the Administrator determines
otherwise, the Restricted Stock purchase agreement shall grant the Company the
right to repurchase Shares acquired upon exercise of a Stock Purchase Right upon
the termination of the purchaser's status as a Service Provider for any reason.
The purchase price for Shares repurchased by the Company pursuant to such
repurchase right, if any, and the rate at which such repurchase right shall
lapse shall be determined by the Administrator in its sole discretion, and shall
be set forth in the Restricted Stock purchase agreement.

        (c)   Other Provisions.    The Restricted Stock purchase agreement shall
contain such other terms, provisions and conditions not inconsistent with the
Plan as may be determined by the Administrator in its sole discretion.

        (d)   Rights as a Shareholder.    Once the Stock Purchase Right is
exercised, the purchaser shall have rights equivalent to those of a shareholder
and shall be a shareholder when his or her purchase is entered upon the records
of the duly authorized transfer agent of the Company. No adjustment shall be
made for a dividend or other right for which the record date is prior to the
date the Stock Purchase Right is exercised, except as provided in Section 18 of
the Plan.

10

--------------------------------------------------------------------------------






        15.   Restricted Stock Units.

        Any Holder selected by the Administrator may be granted an award of
Restricted Stock Units in the manner determined from time to time by the
Administrator.

        (a)   The vesting of Restricted Stock Units shall be determined by the
Administrator and may be linked to specific performance criteria determined to
be appropriate by the Administrator, in each case on a specified date or dates
or over any period or periods determined by the Administrator. Common Stock
underlying a Restricted Stock Unit award will not be issued until the Restricted
Stock Unit award has vested, pursuant to a vesting schedule or performance
criteria set by the Administrator.

        (b)   Unless otherwise provided by the Administrator, a Holder awarded
Restricted Stock Units shall have no rights as a Company stockholder with
respect to such Restricted Stock Units until such time as the Restricted Stock
Units have vested and the Common Stock underlying the Restricted Stock Units has
been issued.

        (c)   All Restricted Stock Units shall be subject to such additional
terms and conditions as determined by the Administrator and shall be evidenced
by a written Award Agreement. Such Award Agreement may also include limitations
regarding the distribution of payments due pursuant to such Restricted Stock
Units and may provide that such payments are subject to an election, by a
certain date, of the Holder to whom such payment is to be awarded, to the extent
such limitations and elections are required so as not cause any Restricted Stock
Unit Award or the shares of Common Stock or cash issuable pursuant to any
Restricted Stock Unit Award (or other amounts issuable or distributable) to be
includable in the gross income of the Holder under Section 409A of the Code
prior to such times or occurrence of such events, as permitted by the Code and
the regulations and other guidance thereunder (including, without limitation,
Section 409A of the Code, and the regulations and other guidance issued by the
Secretary of the Treasury thereunder).

        16.   Stock Appreciation Rights.

        A Stock Appreciation Right may be granted to any Holder selected by the
Administrator. A Stock Appreciation Right may be granted (a) in connection and
simultaneously with the grant of an Option, (b) with respect to a previously
granted Option, or (c) independent of an Option. A Stock Appreciation Right
shall be subject to such terms and conditions not inconsistent with the Plan as
the Administrator shall impose and shall be evidenced by an Award Agreement.

        (a)   Coupled Stock Appreciation Rights.    A Coupled Stock Appreciation
Right ("CSAR") shall be related to a particular Option and shall be exercisable
only when and to the extent the related Option is exercisable.

        (i)    A CSAR may be granted to a Holder for no more than the number of
shares subject to the simultaneously or previously granted Option to which it is
coupled.

        (ii)   A CSAR shall entitle the Holder (or other person entitled to
exercise the Option pursuant to the Plan) to surrender to the Company
unexercised a portion of the Option to which the CSAR relates (to the extent
then exercisable pursuant to its terms) and to receive from the Company in
exchange therefor an amount determined by multiplying the difference obtained by
subtracting the Option exercise price from the Fair Market Value of a share of
Common Stock on the date of exercise of the CSAR by the number of shares of
Common Stock with respect to which the CSAR shall have been exercised, subject
to any limitations the Administrator may impose.

        (b)   Independent Stock Appreciation Rights.    An Independent Stock
Appreciation Right ("ISAR") shall be unrelated to any Option and shall have a
term set by the Administrator. An

11

--------------------------------------------------------------------------------



ISAR shall be exercisable in such installments as the Administrator may
determine. An ISAR shall cover such number of shares of Common Stock as the
Administrator may determine. The exercise price per share of Common Stock
subject to each ISAR shall be set by the Administrator; provided, however, that,
the Administrator in its sole and absolute discretion may provide that the ISAR
may be exercised subsequent to a termination of employment or service, as
applicable, or following an Acquisition of the Company, or because of the
Holder's retirement, death or disability, or otherwise. An ISAR shall entitle
the Holder (or other person entitled to exercise the ISAR pursuant to the Plan)
to exercise all or a specified portion of the ISAR (to the extent then
exercisable pursuant to its terms) and to receive from the Company an amount
determined by multiplying the difference obtained by subtracting the exercise
price per share of the ISAR from the Fair Market Value of a share of Common
Stock on the date of exercise of the ISAR by the number of shares of Common
Stock with respect to which the ISAR shall have been exercised, subject to any
limitations the Administrator may impose.

        (c)   Payment and Limitations on Exercise, Distribution.    Payment of
the amounts determined under Section 16(a) and 16(b) above shall be in cash, in
Common Stock (based on its Fair Market Value as of the date the Stock
Appreciation Right is exercised) or a combination of both, as determined by the
Administrator.

        (i)    The Administrator shall determine the terms and procedures
regarding the payment of amounts determined under Section 16(a) and 16(b) above,
and may provide that such payments are subject to an election by the Holder to
whom such payment is to be awarded, in accordance with this Section 16(c).
Specifically, the Committee may provide for the deferral of the payment issuable
pursuant to a Stock Appreciation Right at the election of the Holder to whom
such award is to be awarded in accordance with the terms of this Section 16(c).

        (A)  Subject to the paragraph (B) below, any election of a Holder to
defer the issuance of payment pursuant to Stock Appreciation Right shall be made
not later than the close of the taxable year preceding the first taxable year in
which such Holder performs services for such Stock Appreciation Right or related
Option, in the case of a CSAR.

        (B)  In the case of the first year in which a Holder becomes eligible to
participate in the Plan, any election of such Holder to defer the payment
pursuant to a Stock Appreciation Right may be made with respect to services to
be performed subsequent to the election within thirty (30) days after the date
such Holder becomes eligible to participate in the Plan.

        (C)  A Holder, under such terms as the Administrator shall determine in
its sole discretion, may elect to receive the shares of Common Stock or cash
issuable pursuant to a Stock Appreciation Right upon one or more of the
following events:

        (i)    a date specified in such election,

        (ii)   the termination of Holder,

        (iii)  an Unforeseeable Emergency of such Holder;

        (iv)  a Change in Control;

        (v)   death; or

        (vi)  Qualified Disability;

provided, however, in the case of a Holder who is a "key employee" as defined in
Code Section 416(i) (determined without regard to paragraph (5) thereof) of the
Company, the

12

--------------------------------------------------------------------------------



payment issuable pursuant to Holder's termination shall not be made before the
date which is six (6) months after the date of such termination.

        (D)  A deferral election made by a Holder shall be irrevocable and shall
not be amended, modified or terminated by such Holder.

        (E)  Prohibition on Acceleration of Distributions.    The terms
regarding the issuance of payments pursuant to a Stock Appreciation Right shall
not be amended, modified or terminated in any manner which permits the
acceleration of the time or schedule of such issuance of shares of Common Stock
or cash.

        (F)  Limitation of Distributions.    Notwithstanding the provisions of
this section, shares of Common Stock or cash shall be issuable pursuant to a
Stock Appreciation Right at such times or upon such events as are specified in
Section 16(c)(i)(C) above and the terms of the Award Agreement only to the
extent the issuance or distribution at such times or upon such events under such
terms will not cause the Award or the shares of Common Stock or cash issuable
pursuant to the Award (or other amounts issuable or distributable) to be
includable in the gross income of the Holder under Section 409A of the Code
prior to such times or occurrence of such events, as permitted by the Code and
the regulations and other guidance thereunder (including, without limitation,
Section 409A of the Code, and the regulations and other guidance issued by the
Secretary of the Treasury thereunder).

        (G)  For purposes of this Section 16, the "Unforeseeable Emergency" of a
Holder shall mean a severe financial hardship to such Holder resulting from:
(i) an illness or accident of such Holder, or the spouse or a dependent (as
defined in Code Section 152(a)) of such Holder, (ii) the loss of such Holder
property due to casualty, or (iii) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of such Holder.
For purposes of this Section 16, "Qualified Disability" shall mean the Holder is
"disabled," as such term is defined in Section 409A of the Code, and the
regulations and other guidance issued by the Secretary of the Treasury
thereunder. For purposes of this Section 16, "Change in Control" shall mean a
change in control as defined as in Section 409A of the Code, and the regulations
and other guidance issued by the Secretary of the Treasury thereunder.

        17.   Other Awards.

        (a)   Performance Share Awards.    Any Holder selected by the Committee
may be granted one or more Performance Share awards which may be denominated in
a number of Shares or in a dollar value of Shares and which may be linked to any
one or more specific performance criteria determined appropriate by the
Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee. In making such determinations, the
Committee shall consider (among such other factors as it deems relevant in light
of the specific type of award) the contributions, responsibilities and other
compensation of the particular Holder.

        (b)   Dividend Equivalents.    Any Holder selected by the Committee may
be granted Dividend Equivalents based on the dividends declared on the shares of
Stock that are subject to any Award, to be credited as of dividend payment
dates, during the period between the date the Award is granted and the date the
Award is exercised, vests or expires, as determined by the Committee. Such
Dividend Equivalents shall be converted to cash or additional Shares by such
formula and at such time and subject to such limitations as may be determined by
the Committee.

13

--------------------------------------------------------------------------------






        (c)   Stock Payments.

        Any Holder selected by the Committee may receive Stock Payments in the
manner determined from time to time by the Committee. The number of shares shall
be determined by the Committee and may be based upon specific performance
criteria determined appropriate by the Committee, determined on the date such
Stock Payment is made or on any date thereafter.

        18.   Adjustments upon Changes in Capitalization, Merger or Asset Sale.

        (a)   In the event that the Administrator determines that any dividend
or other distribution (whether in the form of cash, Common Stock, other
securities, or other property), recapitalization, reclassification, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, liquidation, dissolution, or sale, transfer, exchange
or other disposition of all or substantially all of the assets of the Company,
or exchange of Common Stock or other securities of the Company, issuance of
warrants or other rights to purchase Common Stock or other securities of the
Company, or other similar corporate transaction or event, in the Administrator's
sole discretion, affects the Common Stock such that an adjustment is determined
by the Administrator to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended by the Company to be
made available under the Plan or with respect to any Award, then the
Administrator shall, in such manner as it may deem equitable, adjust any or all
of:

        (i)    the number and kind of shares of Common Stock (or other
securities or property) with respect to which Awards may be granted or awarded
(including, but not limited to, adjustments of the limitations in Section 3 on
the maximum number and kind of shares which may be issued and adjustments of the
maximum number of Shares that may be purchased by any Holder in any calendar
year pursuant to Section 6(c));

        (ii)   the number and kind of shares of Common Stock (or other
securities or property) subject to outstanding Awards; and

        (iii)  the grant or exercise price with respect to any Award.

        (b)   In the event of any transaction or event described in
Section 18(a), the Administrator, in its sole discretion, and on such terms and
conditions as it deems appropriate, and to the extent allowed by Section 409A of
the Code and any applicable regulations thereunder, to the extent applicable,
either by the terms of the Award or by action taken prior to the occurrence of
such transaction or event and either automatically or upon the Holder's request,
is hereby authorized to take any one or more of the following actions whenever
the Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended by the
Company to be made available under the Plan or with respect to any Award granted
or issued under the Plan or to facilitate such transaction or event:

        (i)    To provide for either the purchase of any such Award for an
amount of cash equal to the amount that could have been obtained upon the
exercise of such Award or realization of the Holder's rights had such Award been
currently exercisable or payable or fully vested or the replacement of such
Award with other rights or property selected by the Administrator in its sole
discretion;

        (ii)   To provide that such Award shall be exercisable as to all shares
covered thereby, notwithstanding anything to the contrary in the Plan or the
provisions of such Award;

        (iii)  To provide that such Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

14

--------------------------------------------------------------------------------






        (iv)  To make adjustments in the number and type of shares of Common
Stock (or other securities or property) subject to outstanding Awards, and/or in
the terms and conditions of (including the grant or exercise price), and the
criteria included in, outstanding Awards or Awards which may be granted in the
future; and

        (v)   To provide that immediately upon the consummation of such event,
such Award shall not be exercisable and shall terminate; provided, that for a
specified period of time prior to such event, such Award shall be exercisable as
to all Shares covered thereby, and the restrictions imposed under an Award
Agreement upon some or all Shares may be terminated and, in the case of
Restricted Stock, some or all shares of such Restricted Stock may cease to be
subject to repurchase, notwithstanding anything to the contrary in the Plan or
the provisions of such Award Agreement.

        (c)   Subject to Section 3, the Administrator may, in its sole
discretion, include such further provisions and limitations in any Award
Agreement or Common Stock certificate, as it may deem equitable and in the best
interests of the Company.

        (d)   If the Company undergoes an Acquisition, then any surviving
corporation or entity or acquiring corporation or entity, or affiliate of such
corporation or entity, may assume any Awards outstanding under the Plan or may
substitute similar stock awards (including an award to acquire the same
consideration paid to the stockholders in the transaction described in this
subsection 18(d)) for those outstanding under the Plan. In the event any
surviving corporation or entity or acquiring corporation or entity in an
Acquisition, or affiliate of such corporation or entity, does not assume such
Awards or does not substitute similar stock awards for those outstanding under
the Plan, then with respect to (i) Awards held by Holders in the Plan whose
status as a Service Provider has not terminated prior to such event, the vesting
of such Awards (and, if applicable, the time during which such awards may be
exercised) shall be accelerated and made fully exercisable and all restrictions
thereon shall lapse at least ten (10) days prior to the closing of the
Acquisition (and the Awards terminated if not exercised prior to the closing of
such Acquisition), and (ii) any other Awards outstanding under the Plan, such
rights shall be terminated if not exercised prior to the closing of the
Acquisition. Notwithstanding the assumption or substitution of Options granted
to Service Providers other than Independent Directors pursuant to the foregoing
provisions, any Options or shares of Restricted Stock granted to Independent
Directors pursuant to Section 12 which are outstanding immediately prior to the
closing of the Acquisition shall not be assumed or substituted for, shall be
accelerated and made fully vested and/or exercisable, as applicable, at least
ten (10) days prior to the closing of the Acquisition and shall terminate if not
exercised prior to the closing of such Acquisition.

        (e)   The existence of the Plan or any Award Agreement and the Awards
granted hereunder shall not affect or restrict in any way the right or power of
the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company's
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

        19.   Time of Granting Awards.    The date of grant of an Award shall,
for all purposes, be the date on which the Administrator makes the determination
granting such Award, or such other date as is determined by the Administrator.
Notice of the determination shall be given to each Employee or Consultant to
whom an Award is so granted within a reasonable time after the date of such
grant.

15

--------------------------------------------------------------------------------



        20.   Amendment and Termination of the Plan.

        (a)   Amendment and Termination.    The Board may at any time wholly or
partially amend, alter, suspend or terminate the Plan. However, without approval
of the Company's stockholders given within twelve (12) months before or after
the action by the Board, no action of the Board may, except as provided in
Section 18, increase the limits imposed in Section 3 on the maximum number of
Shares which may be issued under the Plan or extend the term of the Plan under
Section 7.

        (b)   Savings Clause.    Notwithstanding anything to the contrary in the
Plan or any Award Agreement relating to an outstanding Award, if and to the
extent the Administrator shall determine that the terms of any Award may result
in the failure of the such Award to comply with the requirements of Section 409A
of the Code, or any applicable regulations or guidance promulgated by the
Secretary of the Treasury in connection therewith, the Administrator shall have
authority to take such action to amend, modify, cancel or terminate the Plan or
any Award as it deems necessary or advisable, including without limitation:

        (i)    Any amendment or modification of the Plan or any Award to conform
the Plan or such Award to the requirements of Section 409A of the Code or any
regulations or other guidance thereunder (including, without limitation, any
amendment or modification of the terms of any Award regarding vesting, exercise,
or the timing or form of payment).

        (ii)   Any cancellation or termination of any unvested Award, or portion
thereof, without any payment to the Holder holding such Award.

        (iii)  Any cancellation or termination of any vested Award, or portion
thereof, with immediate payment to the Holder holding such Award of the amount
otherwise payable upon the immediate exercise of any such Award, or vested
portion thereof, by such Holder.

        (iv)  Any such amendment, modification, cancellation, or termination of
the Plan or any Award may adversely affect the rights of a Holder with respect
to such Award without the Holder's consent.

        (c)   Stockholder Approval.    The Board shall obtain stockholder
approval of any Plan amendment to the extent necessary and desirable to comply
with Applicable Laws.

        (d)   Effect of Amendment or Termination.    Except as provided in
Section 18(b), above, no amendment, alteration, suspension or termination of the
Plan shall impair the rights of any Holder, unless mutually agreed otherwise
between the Holder and the Administrator, which agreement must be in writing and
signed by the Holder and the Company. Termination of the Plan shall not affect
the Administrator's ability to exercise the powers granted to it hereunder with
respect to Options, Stock Purchase Rights or Restricted Stock granted or awarded
under the Plan prior to the date of such termination.

        (e)   Repricing Prohibited.    Notwithstanding any provision in this
Plan to the contrary, absent approval of the stockholders of the Company no
Award may be amended to reduce the per Share exercise price of the Shares
subject to such Award below the per Share exercise price as of the date the
Award is granted. In addition, absent approval of the stockholders of the
Company no Award may be granted in exchange for, or in connection with, the
cancellation or surrender of an Award having a higher per Share exercise price.

        21.   Stockholder Approval.    The Plan will be submitted for the
approval of the Company's stockholders within twelve (12) months after the date
of the Board's adoption of the Plan. Options, Stock Purchase Rights or
Restricted Stock may be granted or awarded prior to such stockholder approval,
provided that Options, Stock Purchase Rights and Restricted Stock not previously
authorized under the Plan shall not be exercisable, shall not vest and the
restrictions thereon shall not lapse prior

16

--------------------------------------------------------------------------------



to the time when the Plan is approved by the stockholders, and provided further
that if such approval has not been obtained at the end of said twelve-month
period, any Options, Stock Purchase Rights and Restricted Stock previously
granted or awarded but not previously authorized under the Plan shall thereupon
be canceled and become null and void.

        22.   Inability to Obtain Authority.    The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company's counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

        23.   Reservation of Shares.    The Company, during the term of this
Plan, shall at all times reserve and keep available such number of Shares as
shall be sufficient to satisfy the requirements of the Plan.

        24.   Investment Intent.    The Company may require a Plan Holder, as a
condition of exercising or acquiring stock under any Award, (i) to give written
assurances satisfactory to the Company as to the Holder's knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising rights under any Award; and (ii) to give written assurances
satisfactory to the Company stating that the Holder is acquiring the stock
subject to the Award for the Holder's own account and not with any present
intention of selling or otherwise distributing the stock. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (A) the issuance of the shares upon the exercise or acquisition
of stock under the applicable Award has been registered under a then currently
effective registration statement under the Securities Act or (B) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the stock.

        25.   Governing Law.    The validity and enforceability of this Plan
shall be governed by and construed in accordance with the laws of the State of
Delaware without regard to otherwise governing principles of conflicts of law.

17

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.7



FIFTH AMENDED AND RESTATED 2001 EQUITY INCENTIVE PLAN
TABLE OF CONTENTS
CONCEPTUS, INC. FIFTH AMENDED AND RESTATED 2001 EQUITY INCENTIVE PLAN
